Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending and examined.
The rejection of claims 1-13 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in light of the amendments.

Claim Objections 
In claims 1 and 8, the limitations --comprising an amino acid sequence-- should be inserted following the limitation “polypeptide”.
Appropriate action is advised.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for expressing a Brachypoduim distachyon IRE1 and CslF6 nucleic acid to increase glucan content in B. distachyon, does not reasonably provide enablement for expressing the genus of nucleic acids in the broad genus of plant species as claimed to predictably obtain the phenotypes as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
The instant claims are broadly drawn to a plant cell comprising an expression system comprising at least a first and second expression cassette comprising a promoter operably linked to a nucleic acid segment encoding an IRE1 and CSLF6 polypeptide with at least 95% sequence identity to SEQ ID NO: 9 and 1, respectively, wherein the plant has an average height, dry stem mass or glucan content that is at least 5% greater than that of a corresponding wild type plant, and a method of growing a plant comprising said expression system.
The specification teaches that the unfolded protein response (UPR) mitigates ER stress, the site of mixed-linkage glucan (MLG) production, and that manipulating UPR could improve the biosynthetic capacity of the ER (p. 3, last ¶). CSFL6 is known to increase glucan content but also stunt plant growth (p. 4, ¶ 3).
The specification teaches that B. distachyon CSLF6 was cloned and codon optimized and transformed into said plant along with an IRE1 nucleic acid sequence (see Example 1). The specification teaches that overexpression of IRE1 alone increases growth as compared to wild type while CSLF6 overexpressing plants referred to as F6OX exhibit reduced growth. Plants coexpressing the genes grow normally, and also display increased glucan content.
Here, the claims encompass expressing IRE1 and CSLF6 genes in any species of plant to produce any type of glucan in amounts of greater than 5% as compared to wild type, yet the specification fails to teach, or provide working examples, that the genes as claimed can be expressed in any plant species to predictably yield an average dry stem mass, glucan content or height that is 5% or more than that of a corresponding wild type plant.
These teachings and working examples are critical in light of the state of the art, which teaches that not all CSLF6 does not predictably increase glucan content to a level that is at least 5% greater than a control plant.
For example, Jobling et al (Pub. No. US 2016/0251670 A1) teach that barley CSFL6, or SEQ ID NO: 6 as instantly claimed, does not predictably increase BG content, and that various CSLF6 genes expressed in tobacco do not predictably increase BG content (e.g., see p. 51, Table 8 and 11; see also p. 52, Table 12).
In fact, CslF genes are found only in monocotyledons to regulate directly or indirectly the abundance and fine structure of beta-glucans in the grain and that due to the complex biosynthetic mechanism, in order to provide an efficient and correct synthesis of beta-glucans one or more additional proteins interacting with CslF and CslH enzymes are probably required (Marcotouli et al, 2018, Scientific Reports, 8: 1-9; p. 1, last ¶; see also p. 2, ¶ 3).
Moreover, the skilled practitioner would not be of the opinion that the average height as claimed can be predictably obtained because the specification teaches that coexpression of CSLF6 and IRE1 merely restores plant height to wild type levels.
Therefore, in light of the breadth of the claims, the lack of guidance and working examples in the specification and the state of the art which teaches that increasing glucan levels can be unpredictable, the skilled practitioner would turn to undue trial and error experimentation for making the plants and practicing the methods as claimed. As such, and, in the absence of further guidance, undue experimentation will become the burden of the practitioner.

Response to Arguments
Applicant traverses the rejection of the claims because they have been amended to encompass particular amino acid sequences (Applicant reply dated 06 May 2022, p. 6, penultimate ¶).
Applicant’s argument is not persuasive because the claims remain directed to any plant species comprising IRE1 and CSLF6, and because the claims remain directed to phenotypes that one would not predictably obtain.
For example, Jobling et al teach that barley CSFL6 does not predictably increase BG content, and that various CSLF6 genes expressed in tobacco do not predictably increase BG content (e.g., see p. 51, Table 8 and 11; see also p. 52, Table 12).
Moreover, Marcotouli et al teach that CSLF genes regulate directly or indirectly the abundance and fine structure of beta-glucans only in the grain of monocotyledonous plants, and that due to the complex biosynthetic mechanism one or more additional proteins interacting with CslF and CslH enzymes are probably required to synthesize BG.
Additionally, the skilled practitioner would not be of the opinion that the average height as claimed can be predictably obtained because the specification teaches that coexpression of CSLF6 and IRE1 merely restores B. distachyon plant height to wild type levels.
Therefore, it is still determined that claims 1-13 remain rejected under 35 U.S.C. 112(a), first paragraph, for failing to satisfy the enablement requirement. 

Claims 1-13 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Instant claims 1-13 are drawn broadly to a plant cell comprising an expression system comprising at least a first and second expression cassette comprising a promoter operably linked to a nucleic acid segment encoding an IRE1 and CSLF6 polypeptide having an amino acid sequence with at least 95% sequence identity to SEQ ID NO: 9 and 1, respectively, wherein the plant has an average height, dry stem mass or glucan content that is at least 5% greater than that of a corresponding wild type plant, and a method of growing a plant comprising said expression system.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
The specification describes that the UPR mitigates ER stress, the site of MLG production, and that manipulating UPR could improve the biosynthetic capacity of the ER (p. 3, last ¶). CSFL6 is known to increase glucan content but also stunt plant growth (p. 4, ¶ 3).
The specification describes that B. distachyon CSLF6 was cloned and codon optimized and transformed into said plant along with an IRE1 nucleic acid sequence (see Example 1). The specification describes that overexpression of IRE1 alone increases growth as compared to wild type while CSLF6 overexpressing plants referred to as F6OX exhibit reduced growth. Plants coexpressing the genes grow normally, and also display increased glucan content.
Here, the claims encompass expressing IRE1 and CSLF6 genes in any species of plant to produce any type of glucan in amounts of greater than 5% as compared to wild type but the specification fails to describe, or provide working examples, that said genus of genes can be expressed in any plant species to predictably yield an average dry stem mass, glucan content or height that is 5% or more than that of a corresponding wild type plant.
It is also noted that the specification fails to describe, in fact, a representative number of species of the polypeptides as claimed. For example, aside from SEQ ID NO: 9 or 1, the specification fails to describe any species within the genus of amino acid sequences having at least 95% identity to SEQ ID NO: 9 or 1 (see search results). This is similarly true for the other amino acid sequences as claimed.
This description is critical in light of the state of the art, which teaches that CSLF6 does not predictably increase glucan content to a level that is at least 5% greater than a control plant.
For example, Jobling et al (Pub. No. US 2016/0251670 A1) describe that barley CSFL6 does not predictably increase BG content in transgenic wheat, and that various CSLF6 genes expressed in tobacco do not predictably increase BG content (e.g., see p. 51, Table 8 and 11; see also p. 52, Table 12).
In fact, CslF genes are found only in monocotyledons to regulate directly or indirectly the abundance and fine structure of beta-glucans in the grain and that due to the complex biosynthetic mechanism, in order to provide an efficient and correct synthesis of beta-glucans one or more additional proteins interacting with CslF and CslH enzymes are probably required (Marcotouli et al, p. 1, last ¶; see also p. 2, ¶ 3).
Moreover, the skilled practitioner would not be of the opinion that the average height as claimed can be predictably obtained because the specification teaches that coexpression of CSLF6 and IRE1 merely restores plant height to wild type levels.
Therefore, in light of the state of the art and without a further description of a representative number of species of plants expressing the nucleic acids as claimed, Applicant has failed to sufficiently describe plants with the phenotypes as claimed or methods of using said plants.
Given the lack of written description in the specification with regard to the plants as broadly claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because they have been amended to encompass particular amino acid sequences and in light of the specific working examples (Applicant reply dated 06 May 2022, p. 7, ¶ 3 and 4).
Applicant’s argument is not persuasive because the claims remain directed to expressing a genus of amino acid sequences in a vast genus of plant species. However, the specification has failed to either describe a representative number of these amino acid sequences or a representative number of plants comprising these amino acids and wherein said plants have the phenotypes as claimed.
The skilled practitioner would therefore not be of the opinion that Applicant possesses the plants and methods as claimed because the art describes that barley CSFL6 does not predictably increase BG content, and that various CSLF6 genes expressed in tobacco do not predictably increase BG content, that CSLF genes regulate directly or indirectly the abundance and fine structure of beta-glucans only in the grain of monocotyledonous plants, and that due to the complex biosynthetic mechanism one or more additional proteins interacting with CslF and CslH enzymes are probably required to synthesize BG.
As such, it is still determined that claims 1-13 remain rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2017, Planta, 246:75-89 published on 31 March 2017) in view of Jobling et al (Pub. No. US 2016/0251670 A1) and in further view of Hayashi et al (2012, The Plant Journal, 69:946-956).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-13 are drawn broadly to a plant cell comprising an expression system comprising at least a first and second expression cassette comprising a promoter operably linked to a nucleic acid segment encoding an IRE1 and CSLF6 polypeptide having at least 95% sequence identity to SEQ ID NO: 13 and 5, respectively, wherein the plant has an average height, dry stem mass or glucan content that is at least 5% greater than that of a corresponding wild type plant, and a method of growing a plant comprising said expression system.
	Kim et al teach that the UPR mitigates ER stress and relies primarily on IRE1 having, and that glucan production is negatively affected by heat stress via modulation of MLG (mixed-linkage glucan) synthase accumulation (see Abstract). The ER is responsible for the production of MLG, and thus relies on the biosynthetic capability of the ER (p. 75, col. 2, last ¶; p. 76, col. 2, penultimate ¶).).
	Importantly, Kim et al teach that with decreased levels of UPR gene expression during heat stress in Brachypoduim there is a decrease in MLG accumulation and corresponding reduction of the levels of transcripts and protein of CSLF6 which is known to be involved in MLG synthesis, and that MLG is important for improving grain quality (87, col. 2, ¶ 1). Conversely, UPT is elevated at the early stages of seed development in physiological normal conditions of growth (p. 87, col. 2, ¶ 1).
	Kim et al teach that it was known that the activated form of IRE1 mediates splicing of bZIP60 and the translation of a transcription factor that modulates UPR-related gene expression (p. 76, col. 1; see also p. 86, col. 1, ¶ 1). It was also known that heat stress induces UPR and affects crop yield so that a better understanding of UPR during seed development may be useful in increasing crop yield and quality in plant species such as wheat and barley (p. 76, col. 2, ¶ 1).
	Jobling et al teach the overexpression of CslF6 to increase BG content for producing wheat with improved nutritional functionality (e.g., see p. 2, ¶ 0009-0011). Expression cassettes comprising promoters of different strengths or inducible promoters or endosperm specific promoter may be used to drive transgene expression (¶ 0169; see also ¶ 1075). 
Jobling et al teach a wheat CSFL6 polypeptide designated SEQ ID NO: 20 and having 99% sequence identity to SEQ ID NO: 5 of the instant invention (see Attachment A; see p. 44, ¶ 0378). Therefore, Jobling et al reinforces what was known in the art and as taught by Kim et al: CSLF6 is involved in BG synthesis.
	Thus, the issue is whether one of ordinary skill in the art would have found it prima facie obvious to express both IRE1 and CSLF6 based on the teachings of Kim et al, and to do so using the particular amino acid sequences as claimed.
	Regarding the latter issue, Hayashi et al teach that IRE1 regulates OsbZIP50, an ortholog of the Arabidopsis transcription factor AtbZIP60, that latter of which modulates UPR-related gene expression as discussed above (see Abstract; see also Kim et al). 
This IRE1 amino acid sequence has 100% sequence identity to SEQ ID NO: 13 of the instant invention (see Attachment A). Thus, the amino acid sequence of a particular IRE1 polypeptide was known in the art to be involved in mediating UPR and MLG production.
	Here, prior to the effective filing date of the instant invention one would have found it prima facie obvious to simultaneously express both genes encoding IRE1 and CSFL6 polypeptides because Kim et al provides the requisite teaching, suggestion and motivation: it was known that IRE1 is involved in UPR, and that if UPR is compromised there is a reduction in CSLF6 which is known to be involved in MLG production. 
	Thus, if one were to increase IRE1 expression, as opposed to reduce it, one would expect to also increase the UPR response, CSLF6 expression and accumulation of MLG. In turn, if one were to also overexpress CSFL6, as one would extrapolate from the teachings of Kim et al and as taught by Jobling et al, one would expect even greater levels of MLG to be produced, the importance of which is addressed above.
	One would have a reasonable expectation of success in doing so because Jobling et al, in fact, teaches that CSFL6 can increase glucan production and because expressing IRE1 can increase the biosynthetic capacity of the ER.
	One would have found it prima facie obvious to use the particular amino acid sequences as claimed and with a reasonable expectation of success because they were known in the prior art and derived from cereal crops and thus should demonstrate similar results to the cereal crop B. distachyon as taught by Kim et al.
	
Response to Arguments 
Applicant traverses the rejection of the claims because Kim fails to disclose anything related to overexpression of IRE1 and CSLF6 and only characterizes the expression of CSLF6 (Applicant response dated 06 May 2022, p. 10, last ¶).
This argument is not persuasive and mischaracterizes Kim, which teaches that IRE1 is known to be involved in UPR and splices bZIP60 to translate a potent transcription factor that modulates UPR-related gene expression, and in fact, parallels UPR activation (p. 79, col. 1, ¶ 1). Accordingly, Kim does disclose pertinent information pertaining to what one would expect when overexpressing IRE1.
Applicant argues that the Kim reference fails to disclose anything related to plant height, while Jobling provides mixed results regarding overexpression of CSLF6 in so far as growth is stunted in some wheat and oat plants which is in line with Applicant’s own data: CSLF6 expression alone is insufficient to increase both MLG and biomass production (Applicant response dated 06 May 2022, p. 10, last ¶; see also p. 11, ¶ 1).
The former argument is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding the latter argument, it is noted that Jobling teaches that to avoid phenotype of reduced growth, wheat lines were selected having high levels of BG with minimal effects on grain size or morphology by generating new transgenic lines that looks normal in size and shape (¶ 0325).
	Applicant argues that it is an unsupported leap in reasoning to conclude that MLG would be increased by overexpressing both IRE1 and CSLF6 (Applicant response dated 06 May 2022, p. 10, last ¶).
	In response, it is noted that conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). See MPEP 2143.02 (I).
Namely, obviousness does not require absolute predictability, but some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP 2143.02 (II).
	Here, one would expect some degree of predictability in increasing glucan content based on the fact that Kim et al teaches that both IRE1 and CSLF6 are involved in its synthesis.
Applicant argues that the Office is contradictory by stating that barley CSLF6 does not predictably increase BG content (Applicant response dated 06 May 2022, p. 12, ¶ 1).
This argument is not persuasive because the claims encompass a genus of polypeptides: the claims are rejected under 35 U.S.C. 112 first paragraph because they are not enabled or adequately described commensurate to their full scope. Namely, one would not expect the expression of barley CSFL6 in any conceivable species of plant to increase BG content.
In fact, the position of the Office is not contradictory: based on the state of the art one would not expect increased glucan levels in tobacco transgenically expressing CSLF6 because it is a dicotyledonous plant.
Conversely, the claims are rejected under 35 U.S.C. 103 because a particular set of amino acid species are obvious to use to increase BG content in light of the prior art as noted above. 
Therefore, it is still determined that claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jobling and in further view of Hayashi.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
	

	
ATTACHMENT A
Alignment of Accession No. Os07g28820 from Hayashi et al  with SEQ ID NO: 13 of the instant invention
IRE1_ORYSJ
ID   IRE1_ORYSJ              Reviewed;         893 AA.
AC   Q7XIT1; Q9FS17;
DT   30-NOV-2016, integrated into UniProtKB/Swiss-Prot.
DT   01-OCT-2003, sequence version 1.
DT   23-FEB-2022, entry version 148.
DE   RecName: Full=Serine/threonine-protein kinase/endoribonuclease IRE1 {ECO:0000305};
DE   AltName: Full=Endoplasmic reticulum-to-nucleus signaling 1 {ECO:0000305};
DE   AltName: Full=Inositol-requiring protein 1 {ECO:0000305};
DE            Short=OsIRE1 {ECO:0000303|PubMed:12040100};
DE   Includes:
DE     RecName: Full=Serine/threonine-protein kinase;
DE              EC=2.7.11.1;
DE   Includes:
DE     RecName: Full=Endoribonuclease;
DE              EC=3.1.26.-;
DE   Flags: Precursor;
GN   Name=IRE1 {ECO:0000303|PubMed:12040100};
GN   OrderedLocusNames=Os07g0471000 {ECO:0000312|EMBL:BAF21520.1},
GN   LOC_Os07g28820 {ECO:0000305};
GN   ORFNames=OJ1103_E04.109 {ECO:0000312|EMBL:BAC79579.1},
GN   OsJ_24190 {ECO:0000312|EMBL:EEE67138.1};
OS   Oryza sativa subsp. japonica (Rice).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; BOP clade;
OC   Oryzoideae; Oryzeae; Oryzinae; Oryza; Oryza sativa.
OX   NCBI_TaxID=39947;
RN   [8]
RP   FUNCTION.
RX   PubMed=22050533; DOI=10.1111/j.1365-313x.2011.04844.x;
RA   Hayashi S., Wakasa Y., Takahashi H., Kawakatsu T., Takaiwa F.;
RT   "Signal transduction by IRE1-mediated splicing of bZIP50 and other stress
RT   sensors in the endoplasmic reticulum stress response of rice.";
RL   Plant J. 69:946-956(2012).
CC   -!- FUNCTION: Involved in endoplasmic reticulum (ER) stress response.
CC       Senses unfolded proteins in the lumen of the ER via its N-terminal
CC       domain which leads to enzyme auto-activation. The active
CC       endoribonuclease domain splices bZIP50 mRNA to generate a new C-
CC       terminus, converting it into a potent unfolded-protein response (UPR)
CC       transcriptional activator, which then induces transcription of UPR
CC       target genes, such as luminal-binding protein (BiP) chaperones.
CC       {ECO:0000269|PubMed:22050533, ECO:0000269|PubMed:22199238}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=ATP + L-seryl-[protein] = ADP + H(+) + O-phospho-L-seryl-
CC         [protein]; Xref=Rhea:RHEA:17989, Rhea:RHEA-COMP:9863, Rhea:RHEA-
CC         COMP:11604, ChEBI:CHEBI:15378, ChEBI:CHEBI:29999, ChEBI:CHEBI:30616,
CC         ChEBI:CHEBI:83421, ChEBI:CHEBI:456216; EC=2.7.11.1;
CC         Evidence={ECO:0000305};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=ATP + L-threonyl-[protein] = ADP + H(+) + O-phospho-L-
CC         threonyl-[protein]; Xref=Rhea:RHEA:46608, Rhea:RHEA-COMP:11060,
CC         Rhea:RHEA-COMP:11605, ChEBI:CHEBI:15378, ChEBI:CHEBI:30013,
CC         ChEBI:CHEBI:30616, ChEBI:CHEBI:61977, ChEBI:CHEBI:456216;
CC         EC=2.7.11.1; Evidence={ECO:0000305};
CC   -!- SUBUNIT: Homodimer; disulfide-linked. Dimer formation is driven by
CC       hydrophobic interactions within the N-terminal luminal domains and
CC       stabilized by disulfide bridges (By similarity). {ECO:0000250}.
CC   -!- SUBCELLULAR LOCATION: Endoplasmic reticulum membrane
CC       {ECO:0000250|UniProtKB:Q9C5S2}; Single-pass type I membrane protein
CC       {ECO:0000255}.
CC   -!- TISSUE SPECIFICITY: Expressed in roots, nodes, internodes, leaf
CC       sheaths, leaf blades, young ears and mature ears.
CC       {ECO:0000269|PubMed:12040100}.
CC   -!- PTM: Autophosphorylated. {ECO:0000269|PubMed:12040100}.
CC   -!- SIMILARITY: Belongs to the protein kinase superfamily. Ser/Thr protein
CC       kinase family. {ECO:0000255|PROSITE-ProRule:PRU00159}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AB031396; BAB20385.1; -; mRNA.
DR   EMBL; AP003806; BAC79579.1; -; Genomic_DNA.
DR   EMBL; AP008213; BAF21520.1; -; Genomic_DNA.
DR   EMBL; AP014963; BAT01421.1; -; Genomic_DNA.
DR   EMBL; CM000144; EEE67138.1; -; Genomic_DNA.
DR   EMBL; AK068617; BAG90994.1; -; mRNA.
DR   RefSeq; XP_015647364.1; XM_015791878.1.
DR   SMR; Q7XIT1; -.
DR   STRING; 4530.OS07T0471000-01; -.
DR   PaxDb; Q7XIT1; -.
DR   EnsemblPlants; Os07t0471000-01; Os07t0471000-01; Os07g0471000.
DR   GeneID; 4343198; -.
DR   Gramene; Os07t0471000-01; Os07t0471000-01; Os07g0471000.
DR   KEGG; osa:4343198; -.
DR   eggNOG; KOG1027; Eukaryota.
DR   HOGENOM; CLU_004875_3_1_1; -.
DR   InParanoid; Q7XIT1; -.
DR   OMA; ANIMQNA; -.
DR   OrthoDB; 1019877at2759; -.
DR   Proteomes; UP000000763; Chromosome 7.
DR   Proteomes; UP000007752; Chromosome 7.
DR   Proteomes; UP000059680; Chromosome 7.
DR   GO; GO:0005789; C:endoplasmic reticulum membrane; IDA:UniProtKB.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   GO; GO:1990604; C:IRE1-TRAF2-ASK1 complex; IBA:GO_Central.
DR   GO; GO:0005524; F:ATP binding; IEA:UniProtKB-KW.
DR   GO; GO:0004521; F:endoribonuclease activity; IBA:GO_Central.
DR   GO; GO:0106310; F:protein serine kinase activity; IEA:RHEA.
DR   GO; GO:0004674; F:protein serine/threonine kinase activity; IBA:GO_Central.
DR   GO; GO:0004712; F:protein serine/threonine/tyrosine kinase activity; IEA:RHEA.
DR   GO; GO:0051082; F:unfolded protein binding; IBA:GO_Central.
DR   GO; GO:0036498; P:IRE1-mediated unfolded protein response; IBA:GO_Central.
DR   GO; GO:0006397; P:mRNA processing; IEA:UniProtKB-KW.
DR   GO; GO:0034976; P:response to endoplasmic reticulum stress; IMP:UniProtKB.
DR   GO; GO:0006986; P:response to unfolded protein; IMP:UniProtKB.
DR   GO; GO:0008380; P:RNA splicing; IEA:UniProtKB-KW.
DR   Gene3D; 1.20.1440.180; -; 1.
DR   InterPro; IPR045133; IRE1/2-like.
DR   InterPro; IPR010513; KEN_dom.
DR   InterPro; IPR038357; KEN_sf.
DR   InterPro; IPR011009; Kinase-like_dom_sf.
DR   InterPro; IPR000719; Prot_kinase_dom.
DR   InterPro; IPR008271; Ser/Thr_kinase_AS.
DR   PANTHER; PTHR13954; PTHR13954; 1.
DR   Pfam; PF00069; Pkinase; 1.
DR   Pfam; PF06479; Ribonuc_2-5A; 1.
DR   SMART; SM00220; S_TKc; 1.
DR   SUPFAM; SSF56112; SSF56112; 1.
DR   PROSITE; PS51392; KEN; 1.
DR   PROSITE; PS50011; PROTEIN_KINASE_DOM; 1.
DR   PROSITE; PS00108; PROTEIN_KINASE_ST; 1.
PE   1: Evidence at protein level;
KW   ATP-binding; Disulfide bond; Endoplasmic reticulum; Glycoprotein;
KW   Hydrolase; Kinase; Membrane; mRNA processing; mRNA splicing;
KW   Multifunctional enzyme; Nucleotide-binding; Reference proteome;
KW   Serine/threonine-protein kinase; Signal; Transcription;
KW   Transcription regulation; Transferase; Transmembrane; Transmembrane helix;
KW   Unfolded protein response.
FT   SIGNAL          1..19
FT                   /evidence="ECO:0000255"
FT   CHAIN           20..893
FT                   /note="Serine/threonine-protein kinase/endoribonuclease
FT                   IRE1"

  Query Match             100.0%;  Score 4636;  DB 1;  Length 893;
  Best Local Similarity   100.0%;  
  Matches  893;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRSLRRVLLQLVLLAGVAFRGVRFDDAADAAAAAQGSSDLFELPSPSPTLALPGGGDEGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRSLRRVLLQLVLLAGVAFRGVRFDDAADAAAAAQGSSDLFELPSPSPTLALPGGGDEGA 60

Qy         61 STEIIAAPWPGRHGLFTPPRSTSQPARAVVQPAADFGSQLQFYDNGTIQLVDLLSKLPRW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 STEIIAAPWPGRHGLFTPPRSTSQPARAVVQPAADFGSQLQFYDNGTIQLVDLLSKLPRW 120

Qy        121 QFSTGPPLSKHITTSKPDLNYVIYLDGSETSDLIEVHNGSGVRLPWKLEEFIAETPYIRD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QFSTGPPLSKHITTSKPDLNYVIYLDGSETSDLIEVHNGSGVRLPWKLEEFIAETPYIRD 180

Qy        181 SFVTIGSKVSTTFVVNADSGEIIYKHSLPVALNEVGGPLVEEIPSKLDAARSGTSANIIV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SFVTIGSKVSTTFVVNADSGEIIYKHSLPVALNEVGGPLVEEIPSKLDAARSGTSANIIV 240

Qy        241 VVRTDYSISASDLGEHLFNWTRTSFTANYYARYGHQDMLAQSSCLRGNIPCIRTEGPPIK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VVRTDYSISASDLGEHLFNWTRTSFTANYYARYGHQDMLAQSSCLRGNIPCIRTEGPPIK 300

Qy        301 LYLPDSSSDNAIVLRPVNEVSAVDALEPLLPPKKLPQPAGESNVALDSAQNQTADIALGH 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LYLPDSSSDNAIVLRPVNEVSAVDALEPLLPPKKLPQPAGESNVALDSAQNQTADIALGH 360

Qy        361 FVPADTELTNSVTKFSYRWLFPTFLMLLIMACLVKLADASKYCRQFVIRFLKPFMRDEKL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 FVPADTELTNSVTKFSYRWLFPTFLMLLIMACLVKLADASKYCRQFVIRFLKPFMRDEKL 420

Qy        421 MDPRGKSEGTSKRRKARKKDGLINSTQIFSASDKEGNGTGGSTEAQSNKAHDSTNVELPN 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 MDPRGKSEGTSKRRKARKKDGLINSTQIFSASDKEGNGTGGSTEAQSNKAHDSTNVELPN 480

Qy        481 GLNGRQIGKLCVYSKEIGKGSNGTVVFEGSYGGREVAVKRLLRSHNDIASKEIENLIASD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GLNGRQIGKLCVYSKEIGKGSNGTVVFEGSYGGREVAVKRLLRSHNDIASKEIENLIASD 540

Qy        541 QDPNIVRMYGFEQDNDFVYISLERCRCSLADLIQLHSVPPFSNTKGTDIELWRQDGLPSA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QDPNIVRMYGFEQDNDFVYISLERCRCSLADLIQLHSVPPFSNTKGTDIELWRQDGLPSA 600

Qy        601 QLLKLMRDVVAGIVHLHSLGIIHRDLKPQNVLISKEGPLRAKLSDMGISKRLQEDMTSVS 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 QLLKLMRDVVAGIVHLHSLGIIHRDLKPQNVLISKEGPLRAKLSDMGISKRLQEDMTSVS 660

Qy        661 HHGTGFGSSGWQAPEQLRHGRQTRAIDLFSLGCLIFYCITKGKHPFGEYYERDMKIINNQ 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 HHGTGFGSSGWQAPEQLRHGRQTRAIDLFSLGCLIFYCITKGKHPFGEYYERDMKIINNQ 720

Qy        721 FDLFIVDHIPEAVHLISQLLDPDPEKRPTAVYVMHHPFFWSPELCLSFLRDTSDRIEKTS 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 FDLFIVDHIPEAVHLISQLLDPDPEKRPTAVYVMHHPFFWSPELCLSFLRDTSDRIEKTS 780

Qy        781 ETDLIDALEGINVEAFGKNWGEKLDAALLADMGRYRKYSFESTRDLLRLIRNKSGHYREF 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 ETDLIDALEGINVEAFGKNWGEKLDAALLADMGRYRKYSFESTRDLLRLIRNKSGHYREF 840

Qy        841 SDDLKELLGSLPEGFVQYFSSRFPKLLIKVYEVMSEHCKDEEAFSKYFLGSSA 893
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 SDDLKELLGSLPEGFVQYFSSRFPKLLIKVYEVMSEHCKDEEAFSKYFLGSSA 893E


Alignment of SEQ ID NO: 20 from Jobling et al with SEQ ID NO: 5 of the instant invention

US-14-910-577A-20
; Sequence 20, Application US/14910577A
; Publication No. US20160251670A1
; GENERAL INFORMATION
;  APPLICANT: Commonwealth Scientific and Industrial Research
;  APPLICANT:Organisation
;  TITLE OF INVENTION: Wheat having high levels of beta-glucan
;  FILE REFERENCE: 35220830
;  CURRENT APPLICATION NUMBER: US/14/910,577A
;  CURRENT FILING DATE: 2016-05-09
;  NUMBER OF SEQ ID NOS: 178
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 20
;  LENGTH: 944
;  TYPE: PRT
;  ORGANISM: Triticum aestivum
US-14-910-577A-20

  Query Match             99.7%;  Score 5043;  DB 15;  Length 944;
  Best Local Similarity   99.7%;  
  Matches  941;  Conservative    2;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MAPAVAGGGRVRSNEPAAAATAPASGKPCVCGFQVCACTGSAAVASAASSLDMDIVAMGQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAPAVAGGGRVRSNEPAAAATAPASGKPCVCGFQVCACTGSAAVASAASSLDMDIVAMGQ 60

Qy         61 IGAVNDESWVGVELGEDGETDESGAAVDDRPVFRTEKIKGVLLHPYRVLIFVRLIAFTLF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IGAVNDESWVGVELGEDGETDESGAAVDDRPVFRTEKIKGVLLHPYRVLIFVRLIAFTLF 120

Qy        121 VIWRISHKNPDAMWLWVTSICGEFWFGFSWLLDQLPKLNPINRVPDLAVLRQRFDRPDGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VIWRISHKNPDAMWLWVTSICGEFWFGFSWLLDQLPKLNPINRVPDLAVLRQRFDRPDGT 180

Qy        181 STLPGLDIFVTTADPIKEPILSTANSVLSILAADYPVDRNTCYVSDDSGMLLTYEALAES 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STLPGLDIFVTTADPIKEPILSTANSVLSILAADYPVDRNTCYVSDDSGMLLTYEALAES 240

Qy        241 SKFATLWVPFCRKHGIEPRGPESYFELKSHPYMGRAQDEFVNDRRRVRKEYDEFKARINS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SKFATLWVPFCRKHGIEPRGPESYFELKSHPYMGRAQDEFVNDRRRVRKEYDEFKARINS 300

Qy        301 LEHDIKQRNDGYNAANAHREGEPRPTWMADGTQWEGTWVDASENHRRGDHAGIVLVLLNH 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LEHDIKQRNDGYNAANAHREGEPRPTWMADGTQWEGTWVDASENHRRGDHAGIVLVLLNH 360

Qy        361 PSHRRQTGPPASADNPLDFSGVDVRLPMLVYMSREKRPGHDHQKKAGAMNALTRASALLS 420
              |||||||||||||||||||||||||||||||:||||||||||||||||||||||||||||
Db        361 PSHRRQTGPPASADNPLDFSGVDVRLPMLVYVSREKRPGHDHQKKAGAMNALTRASALLS 420

Qy        421 NSPFILNLDCNHYINNSQALRAGICFMVGRDSDTVAFVQFPQRFEGVDPTDLYANHNRIF 480
              ||||||||||:|||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSPFILNLDCDHYINNSQALRAGICFMVGRDSDTVAFVQFPQRFEGVDPTDLYANHNRIF 480

Qy        481 FDGTLRALDGMQGPIYVGTGCLFRRITVYGFDPPRINVGGPCFPRLAGLFAKTKYEKPGL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 FDGTLRALDGMQGPIYVGTGCLFRRITVYGFDPPRINVGGPCFPRLAGLFAKTKYEKPGL 540

Qy        541 EMTMAKAKAAPVPAKGKHGFLPLPKKTYGKSDAFVDSIPRASHPSPYAAAAEGIVADEAT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 EMTMAKAKAAPVPAKGKHGFLPLPKKTYGKSDAFVDSIPRASHPSPYAAAAEGIVADEAT 600

Qy        601 IVEAVNVTAAAFEKKTGWGKEIGWVYDTVTEDVVTGYRMHIKGWRSRYCSIYPHAFIGTA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 IVEAVNVTAAAFEKKTGWGKEIGWVYDTVTEDVVTGYRMHIKGWRSRYCSIYPHAFIGTA 660

Qy        661 PINLTERLFQVLRWSTGSLEIFFSKNNPLFGSTYLHPLQRVAYINITTYPFTAIFLIFYT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 PINLTERLFQVLRWSTGSLEIFFSKNNPLFGSTYLHPLQRVAYINITTYPFTAIFLIFYT 720

Qy        721 TVPALSFVTGHFIVQRPTTMFYVYLGIVLSTLLVIAVLEVKWAGVTVFEWFRNGQFWMTA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TVPALSFVTGHFIVQRPTTMFYVYLGIVLSTLLVIAVLEVKWAGVTVFEWFRNGQFWMTA 780

Qy        781 SCSAYLAAVCQVLTKVIFRRDISFKLTSKLPSGDEKKDPYADLYVVRWTPLMITPIIIIF 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 SCSAYLAAVCQVLTKVIFRRDISFKLTSKLPSGDEKKDPYADLYVVRWTPLMITPIIIIF 840

Qy        841 VNIIGSAVAFAKVLDGEWTHWLKVAGGVFFNFWVLFHLYPFAKGILGKHGKTPVVVLVWW 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 VNIIGSAVAFAKVLDGEWTHWLKVAGGVFFNFWVLFHLYPFAKGILGKHGKTPVVVLVWW 900

Qy        901 AFTFVITAVFYINIPHMHSSGGKHTTVHGHHGKKFVDAGYYNWP 944
              ||||||||| ||||||||||||||||||||||||||||||||||
Db        901 AFTFVITAVLYINIPHMHSSGGKHTTVHGHHGKKFVDAGYYNWP 944